                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

   UNITED STATES OF AMERICA                        )
                                                   )
   v.                                              )             No. 3:97-CR-154
                                                   )
   CHARLES W. BURTON                               )

                              MEMORANDUM AND ORDER

         Now before the Court is the defendant’s pro se “Petition for Consideration for

   Addendum,” as supplemented, which the Court construes as a motion for immediate

   compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Docs. 301, 308-311].

   The United States has responded in opposition to the motion. [Doc. 306]. For the reasons

   stated below, the defendant’s request for compassionate release will be granted.

                                   I.      BACKGROUND

         In 1999, the Honorable James H. Jarvis sentenced the defendant to a net term of 562

   months’ imprisonment for controlled substance, pharmacy robbery, and firearms offenses,

   to be served consecutively to certain state sentences. The undersigned subsequently

   granted the defendant’s 28 U.S.C. § 2255 motion and, in 2018, reduced his net federal

   sentence to 360 months. The defendant is presently housed at FCI Ashland, a low security

   facility, with a scheduled release date of January 4, 2034.      See Bureau of Prisons,

   https://www.bop.gov/inmateloc/ (last visited August 21, 2020).

                                     II.   DISCUSSION

        Section 3582(c)(1)(A)(i) allows district courts to consider prisoner motions for

  sentence reduction upon a finding of “extraordinary and compelling reasons.” That statute,


Case 3:97-cr-00154-RLJ-CCS Document 312 Filed 08/27/20 Page 1 of 10 PageID #: 1781
  as amended by the First Step Act of 2018, provides in relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

            (i) extraordinary and compelling reasons warrant such a reduction ... and
            that such a reduction is consistent with applicable policy statements issued
            by the Sentencing Commission....

   18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

   could only be brought by the BOP Director, not a defendant.               See 18 U.S.C. §

   3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

   to file a motion for compassionate release after first asking the BOP to file such a motion

   on his behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020). Beyond

   this change, the statute still applies the same requirements to a defendant’s motion for

   compassionate release as previously applied to motions by the BOP Director. See, e.g.,

   United States v. Beck, 425 F. Supp. 3d 573, 578-79 (M.D.N.C. 2019).

        The United States Sentencing Commission has promulgated a policy statement

   regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

   the accompanying application notes. See United States v. McGraw, No. 2:02-cr-00018-

   LJM-CMM, 2019 WL 2059488, at *3 (S.D. Ind. May 9, 2019). While that particular policy

   statement has not yet been updated to reflect that defendants (and not just the BOP) may

   move for compassionate release, courts have universally turned to U.S.S.G. § 1B1.13 to

                                               2

Case 3:97-cr-00154-RLJ-CCS Document 312 Filed 08/27/20 Page 2 of 10 PageID #: 1782
   provide guidance on the “extraordinary and compelling reasons” that may warrant a

   sentence reduction. Id. at *2 (citations omitted). Moreover, the Court has no reason to

   believe that the identity of the movant (either the defendant or the BOP) should have any

   impact on the factors the Court should consider. See id. (concluding likewise).

             As provided in § 1B1.13, consistent with the statutory directive in §

   3582(c)(1)(A)(i), the compassionate release analysis requires several findings. First, the

   Court must address whether “[e]xtraordinary and compelling reasons warrant the

   reduction” and whether the reduction is otherwise “consistent with this policy statement.”

   U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court must determine whether a movant is “a

   danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

   3142(g).” U.S.S.G. § 1B1.13(2). Finally, the Court must consider the § 3553(a) factors,

   “to the extent they are applicable.” U.S.S.G. § 1B1.13.

      A. Exhaustion

             In this case, the record demonstrates that the defendant has previously asked the

   BOP to file a compassionate relief request on his behalf. [Doc. 301, p. 4]. More than 30

   days have passed since that request was received by the warden of his facility. The Court

   thus has authority under § 3582(c)(1)(A) to address the instant motion. See Alam, 960 F.3d

   at 832.




                                                3

Case 3:97-cr-00154-RLJ-CCS Document 312 Filed 08/27/20 Page 3 of 10 PageID #: 1783
      B. Merits

                 1. Extraordinary and Compelling Reasons

          The Application Notes to guideline 1B1.13 provide, in material part:

          1. Extraordinary and Compelling Reasons.— ... [E]xtraordinary and
             compelling reasons exist under any of the circumstances set forth below:


          (A) Medical Condition of the Defendant.—

          (i)       The defendant is suffering from a terminal illness (i.e., a serious and
                    advanced illness with an end of life trajectory). A specific prognosis
                    of life expectancy (i.e., a probability of death within a specific time
                    period) is not required. Examples include metastatic solid-tumor
                    cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                    and advanced dementia.

          (ii)      The defendant is—

                   (I)     suffering from a serious physical or medical condition,

                   (II)    suffering from a serious functional or cognitive impairment, or

                   (III)   experiencing deteriorating physical or mental health because of
                           the aging process,

          that substantially diminishes the ability of the defendant to provide self-care
          within the environment of a correctional facility and from which he or she is
          not expected to recover.

   U.S.S.G. § 1B1.13 cmt. n.1(A).           The Court will address the instant motion under

   Application Note 1(A)(ii)(I), which requires a serious medical condition that substantially

   diminishes the ability to provide self-care within the prison environment and from which

   the movant is not expected to recover.

        The defendant has submitted hundreds of pages of BOP medical records. [Docs. 310,

   311]. Those records document that the defendant is obese. [Doc. 311]. Persons who are

                                                   4

Case 3:97-cr-00154-RLJ-CCS Document 312 Filed 08/27/20 Page 4 of 10 PageID #: 1784
      obese are presently considered to be at increased risk of serious illness from COVID-19.

      See People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-

      ncov/need-extra-precautions/people-with-medical-conditions.html (last visited August 24,

      2020). 1 The United States acknowledges that if “an inmate has a chronic medical condition

      that has been recognized by the Centers for Disease Control as elevating the inmate’s risk

      of becoming seriously ill from COVID-19, that condition would satisfy the standard of

      ‘extraordinary and compelling reasons.’” [Doc. 306, p. 11].

             Additionally, the defendant is 70 years old. Persons in their seventies are at higher

      risk     of    serious    illness    from         COVID-19.           See     Older      Adults,

      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html

      (last visited August 24, 2020). Eighty percent of COVID-19 deaths reported in the United

      States have been in adults 65 and older. See id.

             The defendant’s medical records confirm addition health conditions further

      impacting his ability to provide self-care within the prison environment and, for the most

      part, from which he is not expected to recover. The defendant suffers from degenerative

      disc disease, disc herniation, and osteoarthritis at multiple sites. There is a history of

      hepatitis C. There are repeated reports of vertigo and a history of “painful bone spurs at

      both heels.” In 2020, a “solid mass” was noted on his left foot.

              The Court finds the defendant’s combination of medical conditions, particularly his

      age and obesity, to be extraordinary and compelling reasons justifying a sentence reduction.



  1
     There are presently two active cases of COVID-19 at the defendant’s facility. See Bureau of Prisons,
  https://www.bop.gov/coronavirus/ (last visited August 24, 2020).
                                                    5

Case 3:97-cr-00154-RLJ-CCS Document 312 Filed 08/27/20 Page 5 of 10 PageID #: 1785
   In light of the dangers of the current pandemic, the defendant has demonstrated “a serious

   physical or medical condition . . . that substantially diminishes the ability of the defendant

   to provide self-care within the environment of a correctional facility and from which he is

   not expected to recover.”

             2. Danger to Any Other Person or to the Community

          Next, the Court must determine whether the defendant has shown that he would not

   be a danger if released. Guideline 1B1.13 provides that compassionate release is only

   appropriate where “the defendant is not a danger to the safety of any other person or to the

   community, as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G. § 1B1.13(2). Section 3142(g)

   outlines the factors the Court must consider in determining whether a defendant should be

   detained pending trial. Specifically, § 3142(g) provides:

          (g) Factors to be considered.—The judicial officer shall, in determining
          whether there are conditions of release that will reasonably assure the
          appearance of the person as required and the safety of any other person and
          the community, take into account the available information concerning—

          (1) the nature and circumstances of the offense charged, including whether
              the offense is a crime of violence, a violation of section 1591, a Federal
              crime of terrorism, or involves a minor victim or a controlled substance,
              firearm, explosive, or destructive device;

          (2) the weight of the evidence against the person;

          (3) the history and characteristics of the person, including—

                (A) the person’s character, physical and mental condition, family ties,
                    employment, financial resources, length of residence in the
                    community, community ties, past conduct, history relating to drug
                    or alcohol abuse, criminal history, and record concerning
                    appearance at court proceedings; and



                                                6

Case 3:97-cr-00154-RLJ-CCS Document 312 Filed 08/27/20 Page 6 of 10 PageID #: 1786
               (B) whether, at the time of the current offense or arrest, the person was
                   on probation, on parole, or on other release pending trial,
                   sentencing, appeal, or completion of sentence for an offense under
                   Federal, State, or local law; and

          (4) the nature and seriousness of the danger to any person or the community
          that would be posed by the person’s release.

   18 U.S.C. § 3142(g).

          The Court has considered the above-listed factors and has refamiliarized itself with

   the defendant’s Presentence Investigation Report (“PSR”). The Court has also reviewed

   the defendant’s current BOP SENTRY Report.

          The pharmacy robbery in this case, occurring almost twenty-five years ago, was

   indeed violent and horrific. [PSR, ¶¶ 18-21]. Additionally, the defendant’s criminal

   history includes robbery, kidnapping, and burglary in 1975, escape in 1976, robbery in

   1983, assault in 1995, and multiple controlled substance convictions. [Id., ¶¶ 57-64]. The

   facts before Judge Jarvis twenty-one years ago certainly called for a harsh sentence.

          In the decades since, however, the defendant has plainly transformed himself. His

   SENTRY Report, dating back to 2008, lists no disciplinary infractions. He entered the

   BOP in 1998 with a high security classification. In 2013, his classification was reduced to

   medium and in January of this year it was reduced to low. Importantly, the BOP lists the

   defendant as having a low risk of recidivism.

          The Court has also again considered the letters attached to the defendant’s motion,

   many of which were before the Court at resentencing. Those letters, including one from

   the defendant’s former state warden, describe a man transformed. Those letters are

   persuasive in their own right but even more so due to their consistency with the BOP

                                               7

Case 3:97-cr-00154-RLJ-CCS Document 312 Filed 08/27/20 Page 7 of 10 PageID #: 1787
   records cited in the preceding paragraph. The letters speak for themselves and the Court

   will simply restate what it said at the 2018 resentencing hearing: “When I consider the

   crimes this defendant has committed, the change he’s made in his life and where he is

   today, I believe this to be one of the most outstanding post-offense rehabilitation[s] that

   I’ve seen.” [Doc. 295, p. 30]. Nothing in the defendant’s post-resentencing disciplinary

   record suggests that the Court was incorrect.

          The defendant has submitted a proposed release plan to the BOP. At the Court’s

   request, the probation office of this district has investigated that proposed release plan and

   has found it to be acceptable.

          The defendant’s conduct while serving his current term of imprisonment, combined

   with his health conditions and acceptable release plan, persuades the Court that he would

   not pose a danger to the safety of any other person or the community if released.

             3. Section 3553(a) Factors

         Section 3553(a) provides:

          (a) Factors to be considered in imposing a sentence.—The court shall impose
              a sentence sufficient, but not greater than necessary, to comply with the
              purposes set forth in paragraph (2) of this subsection. The court, in
              determining the particular sentence to be imposed, shall consider—

          (1) the nature and circumstances of the offense and the history and
              characteristics of the defendant;

          (2) the need for the sentence imposed—

              (A) to reflect the seriousness of the offense, to promote respect for the
                  law, and to provide just punishment for the offense;

              (B) to afford adequate deterrence to criminal conduct;


                                                8

Case 3:97-cr-00154-RLJ-CCS Document 312 Filed 08/27/20 Page 8 of 10 PageID #: 1788
              (C) to protect the public from further crimes of the defendant; and

              (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
                  effective manner;

          (3) the kinds of sentences available;

          (4) the kinds of sentence and the sentencing range established for—

              (A) the applicable category of offense committed by the applicable
                  category of defendant as set forth in the guidelines [issued by the
                  Sentencing Commission];

              ....

          (5) any pertinent policy statement guidelines [issued by the Sentencing
              Commission];

              ....

          (6) the need to avoid unwarranted sentence disparities among defendants
              with similar records who have been found guilty of similar conduct; and

          (7) the need to provide restitution to any victims of the offense.

   18 U.S.C. § 3553(a).

          Having considered these factors, the Court concludes that the time served in this

   case constitutes a sentence sufficient, but not greater than necessary, to accomplish the

   goals of sentencing. Many of the pertinent § 3553(a) factors have already been discussed

   in the preceding section of this memorandum. The Court is persuaded that the defendant’s

   post-1997 state and federal sentences have adequately deterred him. The defendant’s

   unique post-offense rehabilitation, his age, and his health issues satisfy the Court that any

   concerns over the avoidance of unwarranted sentence disparity are significantly

   outweighed by more pertinent 3553(a) factors. Further, a six-year net term of supervised

                                                  9

Case 3:97-cr-00154-RLJ-CCS Document 312 Filed 08/27/20 Page 9 of 10 PageID #: 1789
    release remains in place.

           Because the Court finds that the defendant has shown extraordinary and compelling

    reasons for compassionate release, and that he does not pose a danger to the safety of any

    other person or the community, and that a reduction in sentence would be consistent with

    the § 3553(a) factors, the defendant’s motion for a sentence reduction pursuant to 18 U.S.C.

    § 3582(c)(1)(A)(i) will be granted. 2

                                         III. CONCLUSION

           For the reasons stated herein, the defendant’s request for compassionate release

    pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [doc. 301] will be granted. An order consistent

    with this opinion will be entered.



                                                             ENTER:



                                                                      s/ Leon Jordan
                                                                United States District Judge




2
 The Court notes the United States’ request for an additional period of supervised release and a period
of home confinement. [Doc. 306, p. 16]. For the reasons discussed herein, the Court deems those
added restrictions unnecessary.
                                                  10

Case 3:97-cr-00154-RLJ-CCS Document 312 Filed 08/27/20 Page 10 of 10 PageID #:
                                    1790
